DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email with Brett Bornsen on Monday, February 15, 2021.
The application has been amended as follows:
Claim 1, line 31, between the words “before” and “predetermined” replace the words “the hinderance time is exceed the” with “the hindrance time exceeds the”. 
Claim 13, line 26, replace the first word, “hinderance”, with “hindrance”. 
Claim 13, line 26, between the words “time” and “the” replace the words “is exceed” with “exceeds.” 

Allowable Subject Matter
Claims 1, 3-6, 13, and 15-26 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 are the only independent claims. 

The prior art of record, alone or in combination, does not teach this claim limitation. 
The closest prior art of record is Pelosse (US2010/0179741 A1). Pelosse teaches in paragraphs 0003 and 0004 an automatic cruise control system in which a vehicle is cruising along in “normal mode” when a hindrance suddenly appears. Then the host vehicle goes into “following mode.” But when the lead vehicle disappears the host vehicle goes into a “lost target mode” in which a “timer with a delay time is set.” If the hindrance does not re-appear within the set time, the original velocity according to the “normal mode” is regenerated. However, in Pelosse, the timer is set only after the hindrance disappears. Pelosse does not teach that the normal mode would not be 
Emura et al. (US2018/0093676 A1) in paragraph 0183, teaches a first behavior and a second behavior being determined. The vehicle may decelerate to avoid another vehicle.  But it may also accelerate “when the leading vehicle disappears in the adaptive cruise control (ACC).” In other words, the vehicle is driving at a speed, a hindrance emerges, the ACCC system slows the host vehicle down, the hindrance disappears, and the ACC system speeds the vehicle back up. This is analogous to a vehicle adopting a first action plan, then a second action plan, then “regenerating the first action plan” when the hindrance is  removed. But Fig. 4 of Emura, which relates to the above description, does not refer to a hindrance time exceeding a predetermined time.
Herbach et al. (U.S. 9,008,890 B1) teaches in Fig. 2 an autonomous driving system that is driving according to a plan when it detects a hindrance. The system then sets a timer. When the timer expires the system determines whether or not the hindrance is still there. If so, the system requests an alternate trajectory.  But, as taught in col. 9, lines 42-50, if the hindrance disappears before the timer expires, the system will resume driving according to its first plan and not request an alternate trajectory. Yet nothing in Herbach teaches the driving plan being related to transmission control, let alone “controlling the driving component so as to keep a transmission speed ratio in a first transmission speed ratio corresponding to the first action plan while controlling the driving component so that the self-driving vehicle travels by the self-driving in accordance with the second action plan when determining that the hindrance time is shorter than the predetermined time period.” 

“controlling the driving component [which includes a transmission] so as to keep a transmission speed ratio in a first transmission speed ratio corresponding to the first action plan while controlling the driving component so that the vehicle travels in accordance with the second action plan when determining that the hindrance time is shorter than the predetermined time period”?
In plain English, in at least one version of this invention, this claim limitation means: Fig. 17 of the instant application. The system makes a plan to accelerate to 90 kph and you accelerate and shift to do it. But then a hindrance shows up. If the hindrance time is determined to be shorter than a predetermined time, then keep the transmission in the same gear as you just got into, even though you have adopted a second plan temporarily. Note that the “objective” in Fig. 17 has always remained the same. The objective was to cruise at 90kph. The first plan to do it was to accelerate to that speed. But a hindrance showed up so a second plan was made. The second plan is a plan to achieve the original objective, but the second plan is essentially to wait out the hindrance until it gets out of the way. Because it is determined that the “hindrance time is shorter than the predetermined time period,” the plan is to not allow shifting even though the speed has dropped a bit. This way there isn’t “busy shifting” and when the hindrance gets out of the way, as shown in the far right drawing of Fig. 17, the host vehicle, vehicle 101, will be able to take off quickly and achieve the “objective,” which again, has stayed the same the whole time.

But the “second action plan” in the instant application requires slowing down. In other words, braking. In Burt, if the vehicle brakes, the method of claim 6 is a “Yes” out of step 616. In that case, shifting is permitted (block 622). 
Alternatively, if the vehicle does not brake (No out of step 616), the question becomes should shifting be deactivated (step 618). That depends on if the timer expires, then the system shifts. The timer was set at the beginning of identifying a hindrance. If the timer expires, shifting is allowed (Yes out of step 618, see paragraph 0074). That much is the same as the instant application. But if the timer does not expire (No out of 618), the system in Burt just loops back to step 616 to detect braking. If braking occurs, then the system shifts anyway. In other words, either braking is detected and the system shifts, or the timer expires and the system shifts. But in the instant application, braking occurs because of the adopting of the second action plan, yet shifting does not occur. This is a definite difference between the two applications. Burt does not teach a vehicle slowing down, and shifting being prevented. Burt teaches a vehicle slowing down, and shifting in response. The teaching of Burt is what one would expected; a speed change leads to a shift change. The teaching of the instant application is novel. It teaches that a speed change does not lead to a shift change, unless a timer expires. That is not found in Burt. 
Based on the above argument it is clear that Burt teaches the claim limitation 
“while so as to change the transmission 4Docket No.: H117-2274-USO1 to a second transmission speed ratio  corresponding to the second action plan when determining that the hindrance time is longer than or equal to the predetermined time period.”
Yet it is also clear that Burt does not teach 
“controlling the driving component [which includes a transmission] so as to keep a transmission speed ratio in a first transmission speed ratio corresponding to the first action plan while controlling the driving component so that the vehicle travels in accordance with the second action plan when determining that the hindrance time is shorter than the predetermined time period.”
Also, note that the final limitation of claim 1 of the instant application is:
“regenerating the first action plan when a state where the first action plan is hindered is resolved before the hindrance time is exceed the predetermined time period.”
Emura, paragraph 0183 teaches a first behavior and a second behavior being determined. The vehicle may decelerate to avoid another vehicle.  But it may also accelerate “when the leading vehicle disappears in the adaptive cruise control (ACC).” In other words, the vehicle is driving at a speed, a hindrance emerges, the ACCC system slows the host vehicle down, the hindrance disappears, and the ACC system speeds the vehicle back up. This is analogous to a vehicle adopting a first action plan, then a second, then “regenerating the first action plan” when the hindrance is removed. But Emura does not refer to a hindrance time exceeding a predetermined time. 
For at least these reasons, claim 1 is allowable.
	 

    PNG
    media_image1.png
    827
    638
    media_image1.png
    Greyscale

Figure 1 – Figure 6 of Burt
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                             


/DONALD J WALLACE/Primary Examiner, Art Unit 3665